Exhibit 10.51.1
AMENDMENT
TO THE
L. B. FOSTER COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     THIS AMENDMENT is adopted this 29th day of October, 2008, by the L. B.
Foster Company (the “Company”).
WITNESSETH:
     WHEREAS, the Company is the sponsor of the L. B. Foster Company
Supplemental Executive Retirement Plan (the “SERP”), a “nonqualified” plan
designed to provide deferred compensation to a select group of management or
highly compensated employees within the meaning of ERISA; and
     WHEREAS, Section 409A of the Internal Revenue Code (added to the Code by
the American Jobs Creation Act of 2004), and regulations and other guidance
issued by the IRS under Section 409A (including final regulations issued
April 2007) contain new rules governing the taxation of nonqualified deferred
compensation arrangements; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company now wishes to amend the SERP in order to achieve
compliance with Section 409A, in accordance with the applicable guidance.
     NOW, THEREFORE, pursuant to the power reserved to the Company in the SERP,
the SERP is hereby amended as follows:
     FIRST: The following new Section 1.20 is hereby added to the end of
Section I of the SERP:
     “1.20 “Separation From Service” means any event which constitutes a
separation from service within the meaning of Treasury
Regulation Section 1.409A-1(h). For this purpose, a separation from service will
be deemed to have occurred where the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that (a) no further services
would be performed by the Participant for the Company after a certain date, or
(b) the level of bona fide services the Participant would perform after such
date (whether as an employee or independent contractor) would permanently
decrease to a level less than fifty percent (50%) of the average level of bona
services performed (whether as an employee or independent contractor) over the
immediately preceding period of thirty-six (36) months (or over the full period
of services to the Company if the Participant has been providing services to the
Company for a period of less than 36 months).”
     SECOND: Section III of the SERP is hereby deleted in its entirety and
replaced by the following:
“SECTION III
ELIGIBILITY FOR RETIREMENT BENEFITS

2



--------------------------------------------------------------------------------



 



     3.1 Each Participant who has a Separation From Service on or after his
Normal Retirement Date shall be eligible to receive a retirement benefit on the
date of his Separation From Service. Notwithstanding the foregoing, a
distribution shall not be made to a Key Employee sooner than six (6) months
after the date of the Separation From Service or, if earlier, the date of the
Participant’s death. Payment to a surviving Key Employee will be made as soon as
administratively feasible in the seventh month following the month containing
the date of the Separation From Service.
     3.2 Each Participant who has a Separation From Service on or after his
Early Retirement Date (but before his Normal Retirement Date) shall be eligible
to receive a retirement benefit on the date of his Separation From Service.
Notwithstanding the foregoing, a distribution shall not be made to a Key
Employee sooner than six (6) months after the date of Separation From Service
or, if earlier, the date of the Participant’s death. Payment to a surviving Key
Employee will be made as soon as administratively feasible in the seventh month
following the month containing the date of the Separation From Service.
     3.3 The beneficiary of a Participant who dies prior to Separation From
Service (or following Separation From Service but prior to payment of the
Participant’s benefit) shall receive such Participant’s retirement benefit on
the first day of the second month following the month containing the date of
such Participant’s death.
     3.4 Each Participant who has a Separation From Service due to Disability
shall be eligible to receive a retirement benefit on the date of his Separation
From Service.
     3.5 Each Participant who has a Separation From Service due to involuntary
termination by the Company (other than for cause) shall be eligible to receive a
retirement benefit on the first day of the month following the month containing
the date of such Separation From Service. Notwithstanding the foregoing, a
distribution shall not be made to a Key Employee sooner than six (6) months
after the date of Separation From Service or, if earlier, the date of the
Participant’s death. Payment to a surviving Key Employee will be made as soon as
administratively feasible in the seventh month following the month containing
the date of Separation From Service.”
     THIRD: Section 4.2 of the SERP is hereby deleted in its entirety and
replaced by the following:

3



--------------------------------------------------------------------------------



 



     “4.2 The entire benefit payable to a Participant will be paid in the form
of a single lump sum payment on the date specified in Section III.”
     In all other respects, the terms of the SERP are hereby ratified and
confirmed.
     IN WITNESS WHEREOF, the Company, intending to signify its consent hereto
and to be legally bound, has caused these presents to be duly executed the day
and year first above written.

     
ATTEST:
  EMPLOYER:
 
   
 
  L. B. FOSTER COMPANY
 
   
/s/ David L. Voltz                    
  By /s/ Stan L. Hasselbusch                    

4